DETAILED ACTION

Status of Claims
The claims filed on 02/24/2021 are entered.  Upon entry, claims 8-11, 16-23, 27, and 28 are pending.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 8-11, 20-23, 27, and 28 under 35 U.S.C. § 112(a) are withdrawn in view of the amendments to claims 8 and 28.

Status of Withdrawn Claims
Claims 8-11, 20-23, 27, and 28 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/29/2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 8-11, 16-23, 27, and 28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is JP 2004-269964 (A) to Ishikawa et al. (“Ishikawa”).  Although Ishikawa teaches an overlapping steel composition, the instant specification shows the criticality of a Z value of Z < 3.10 as it pertains to toughness at butting faces together with Charpy absorption energy before and after PWHT.
Steel No. 7 (Steel ID G) has a Z value of 3.08, meets all claimed PWHT mechanical properties, and has a toughness at butting faces joined by welding of 61 J (minimum of root-FL) and 123 J (average of root-FL), respectively.  
In contrast, Steel No. 16 (Steel ID L) has a Z value of 3.22, and it does not meet toughness requirements after PWHT and has a lower toughness at butting faces joined by welding (minimum of root-FL 16 J and average of root-FL 117 J).  It is also seen that where Z is 3.52 (No. 14 – Steel ID J) and Z is 3.80 (No. 12 – Steel ID H), PWHT mechanical properties are not met while at the same time the toughness at butting faces (minimum of root-FL) are relatively low.  Thus, the claimed invention displays unexpected results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 5, 2021